Citation Nr: 0301357	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $5,193.44.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from September 1955 to 
March 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In June 1997, the appellant filed VA Form 21-526 
seeking non-service connected pension benefits in which he 
reported that he was receiving Supplemental Security 
Income from the Social Security Administration. 

2.  In September 1997, the appellant was granted non-
service connected pension and he was thereafter advised of 
the necessity for reporting income from all sources and 
any changes in family income or net worth promptly.

3.  In July 2000, the RO reduced the appellant's pension 
benefits effective December 1, 1999 based on unreported 
income which resulted in the current overpayment of 
$5,193.44.  

4.  The appellant's actions do not constitute fraud, 
misrepresentation of a material fact, or bad faith.


CONCLUSION OF LAW

The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.962(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

In this regard the appellant was notified of the 
requirements necessary to establish his claim in the 
statement of the case.  Additionally, for the limited 
purpose of this decision, the Board is satisfied that all 
necessary evidence has been obtained and requirements of 
the VCAA have been satisfied.

A review of the evidence of record discloses that the 
appellant filed VA Form 21-526, Application For 
Compensation Or Pension, seeking non-service connected 
pension benefits in June 1997.  At that time he reported 
that he was receiving Supplemental Security Income (SSI) 
benefits in the amount of $484 per month. Also received 
was a notice of disability determination issued by the 
Social Security Administration (SSA), which awarded 
disability benefits.

The RO in a September 1997 decision awarded the appellant 
VA pension benefits, effective from July 1, 1997.  His 
monthly payment was based in part on a determination that 
he was receiving no payment from SSA.  The appellant was 
notified of this decision by letter in October 1997.  The 
notification letter also advised the appellant that all 
sources of income and any changes in his income must be 
promptly reported to the RO.  In May 1999 the RO again 
notified the veteran that he was to report any changes in 
his income.

In May 2000, the RO informed the appellant that VA was 
proposing to reduce his pension benefits based on 
unreported.

An award action was initiated to reduce the appellant's 
pension benefits, effective from December 1, 1999.  An 
overpayment in benefits was created following this 
adjustment to the pension award.  The appellant was 
thereafter advised of the overpayment in pension benefits 
in the calculated amount of $5,193.44.

In January 2001, the Committee denied the appellant's 
request for waiver of recovery of the overpayment in VA 
pension benefits.  This determination was predicated upon 
the Committee's finding that the appellant acted in bad 
faith in the creation of the indebtedness.  In this 
regard, the Committee informed the appellant that he 
failed to timely and accurately report his income, 
although he was previously advised that the rate of 
pension benefits was directly related to income, and of 
his responsibility to advise VA of his income from all 
sources.  It was determined that the appellant's failure 
to completely disclose his income resulted in the 
overpayment, constituted bad faith, and precluded waiver 
of the indebtedness.

The appellant, in his substantive appeal filed in January 
2002, indicated that he had previously advised VA 
concerning his award of Social Security benefits, and that 
his action in this respect comports fully with the 
requirements imposed by VA.

Analysis

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify VA of 
all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation of a material fact, or (3) bad faith.  
38 U.S.C.A. § 5302(c).

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  A 
debtor exhibits lack of good faith where the debtor's 
conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... Government."  
The Board also notes that any misrepresentation of 
material fact must be "more than non-willful or mere 
inadvertence."  38 C.F.R. § 1.962(b) (2002).

After a review of the assembled evidence of record, and 
the contentions presented by the appellant, it is the 
opinion of the Board that the evidence to sought satisfy 
the criteria for a finding of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of 
the overpayment.  The Board does not find the necessary 
intent on the part of the appellant that satisfies the 
criteria under 38 C.F.R. § 1.962(b).  This does not mean 
that the appellant may not be found at fault in the 
creation of the debt, but merely indicates that the acts, 
which led to its creation, do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or 
bad faith.  The evidence reflects that while the appellant 
initially provided evidence regarding income of SSA 
benefits, he did not thereafter submit more detailed 
information regarding any changes in his income.  The 
Board finds that the evidence revealed in this case does 
not support the conclusion that waiver is automatically 
precluded based upon the appellant's actions.  Therefore, 
waiver is not precluded under the provision set forth in 
38 U.S.C.A. § 5302(a).


ORDER

Waiver of recovery of the overpayment of pension benefits 
is not precluded by a finding of fraud, misrepresentation, 
or bad faith and to this extent only, the appeal is 
granted.


REMAND

The next issue which must be addressed is whether 
collection of the current debt would be contrary to the 
principles of equity and good conscience.  If there is no 
indication of fraud, misrepresentation, or bad faith as in 
this case, recovery of the overpayment of benefits under 
laws administered by the Secretary of Veterans Affairs is 
prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.965 (2001).

The Board notes that the RO has not had the opportunity to 
consider this aspect of the appellant's claim.  Also, on 
the most recent Financial Status Report the appellant 
indicated that he was receiving a monthly gross salary and 
no SSA benefits.  This apparently was an oversight on the 
appellant's part in completing this form.

Accordingly, and to ensure due process of law, the case is 
REMANDED to the RO for the following action:

1.  The appellant should be provided with 
VA Form 20-5655, Financial Status Report, 
to submit in support of his waiver request.  
He should be requested to provide complete 
responses to each particular noted therein. 

2.  The RO is to ensure that the 
requirements of the VCAA and the 
implementing regulations, are fully 
complied with and satisfied to include 
Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the Committee should 
readjudicate the appellant's claim, 
applying all of the factors pertaining to 
the standard of equity and good conscience. 

If the benefit sought on appeal remains denied, the 
appellant and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim, 
to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should 
be allowed for response by the appellant.

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  By this action, 
the Board intimates no opinion, legal or factual, as to 
the ultimate disposition of this matter.  The appellant 
has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



